727 N.W.2d 621 (2007)
Shannon Neal BRINKLEY, Plaintiff-Appellant,
v.
Lena Marie BRINKLEY, Defendant-Appellant,
Kenneth Baca and Patricia Baca, Appellees.
Docket No. 132328. COA No. 269725.
Supreme Court of Michigan.
February 27, 2007.
On order of the Court, the application for leave to appeal the July 18, 2006 order *622 of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for plenary consideration of the grandparents' constitutional issue. Although the Court of Appeals did not err in concluding that the doctrine of res judicata was improperly applied by the Wayne Circuit Court to deny the motion for relief from judgment, a remand to the circuit court is not necessary in order to resolve the constitutional questions presented. In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining questions presented should be reviewed by this Court.